IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DARNELL THOMAS,                           :   No. 11 EAP 2020
                                          :
                   Appellant              :   Appeal from Order of
                                          :   Commonwealth Court dated
                                          :   November 22, 2019 at 617 MD
             v.                           :   2018.
                                          :
                                          :
PENNSYLVANIA DEPARTMENT OF                :
CORRECTIONS, CORRECTIONS                  :
OFFICER B. SHAFFER, LT. M. THOMAS,        :
CAPT. BRADLEY SHEEDER, CAPT.              :
HARDING, AND HEARING EXAMINER             :
FRANK NUNEZ, IN THEIR INDIVIDUAL          :
AND OFFICIAL CAPACITIES,                  :
                                          :
                   Appellees              :


                                   ORDER


PER CURIAM                                       DECIDED: March 25, 2021
    AND NOW, this 25th day of March, 2021, the order of the Commonwealth Court is

AFFIRMED.